Citation Nr: 0203955	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  00-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran served on active duty from May 1939 to January 
1946, from May 1950 to May 1953 and from August 1953 to 
January 1965.

The current appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, The RO denied entitlement to an 
evaluation in excess of 10 percent for PTSD.  

In April 2000 the RO granted an increased evaluation of 30 
percent for PTSD effective April 9, 1999 the date considered 
by the RO as the date of receipt of a reopened claim for an 
increased evaluation for PTSD.  

As the recent increased 30 percent evaluation for PTSD 
effective April 9, 1999, date of receipt of a reopened claim 
for an increased rating, does not reflect the maximum 
evaluation authorized under the rating schedule, the issue 
remains on appeal as characterized on the title page.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

In March 2001 the Board of Veterans' Appeals remanded the 
case to the RO for further development and adjudicative 
action.

In October 2001 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.



In November 2001 the veteran requested entitlement to an 
effective date, prior to 
April 9, 1999, for assignment of an increased evaluation of 
30 percent for PTSD.  A January 2002 Report of Contact on 
file directs attention to granting aid and attendance 
benefits from September 2001.  As these issues have been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  PTSD is essentially manifested by symptomatology more 
nearly approximating disability productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).

2.  The competent medical evidence fails to demonstrate 
manifestations and symptomatology solely attributed to PTSD 
that meet or more nearly approximate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A July 1998 VA social survey assessment report shows that the 
veteran was cooperative throughout the examination.  The 
social worker noted that it was somewhat difficult for him to 
ascertain information due to the veteran's obvious memory 
difficulties.  It was noted that much of the information was 
presented by his wife.  It was noted that the veteran 
appeared to have some PTSD symptomatology including 
increasing nightmares related to the war and an exaggerated 
startle response.

It was noted that the veteran and his wife were concerned 
about his increasing tremors which were limiting his 
activities.  He was dependent on his wife.  It was noted that 
he had been retired for a number of years.  The social worker 
indicated that the veteran had at least 14 years of stable 
employment.  The social worker noted an inability to obtain 
any information regarding the types of problems the veteran 
might have had when employed.  It was noted that the veteran 
would spend much of his time at home as he tired easily.  It 
was noted that his wife took him outdoors with her on 
occasion because she did not like to leave him alone too 
long.  The social worker noted that it was difficult to 
assess what impact, if any, the veteran's symptomatology had 
on his social relationships.

An August 1998 VA PTSD examination report shows that the 
veteran reported that he had been a successful county welfare 
eligibility supervisor between 1967 and 1981.  He denied 
having any specific difficulties getting along with his 
coworkers or supervisors during those years.  He was 
currently 79 years old.  

On a mental status examination the veteran was described as a 
cooperative, casually dressed individual with adequate 
grooming.  He displayed poor insight into the nature of his 
psychological problems and cognitive deficits.  He was 
oriented to person but he was not oriented to place, time or 
purpose of the evaluation.  He was unable to repeat three 
words after a five-minute delay.  He could recall only one of 
the five most recent Presidents of the United States.  He 
could only list two of the four states which border Oregon.  
He was able to list five digits forward and three digits 
backward.  He displayed adequate abstract reasoning skills 
during the brief mental status examination.  

It was noted that he attempted to make light of his problems 
and made inappropriate jokes on several occasions during the 
examination.  The veteran described his mood as being 
consistently euthymic.  His speech was clear and coherent, 
but not always goal directed.  His thought processes were 
relatively sequential, although he was noted to become 
tangential on more than one occasion and repeated himself 
several times.  There was no current evidence of 
hallucinations or delusions.  

It was noted that the veteran appeared to suffer from 
significant cognitive deficits which were consistent with the 
diagnosis of dementia.  The examiner stated that the veteran 
appeared to have met the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), fourth edition, (DSM-IV) criteria for 
both mild PTSD and dementia.  

The psychiatric examiner noted that the veteran's PTSD 
symptoms included exposure to traumatic events in service 
with feelings of helplessness, intense fear, intrusive 
recollections, distressing dreams, avoidance of stimuli 
associated with trauma, diminished interest in significant 
activities, restrictive range of affect, irritability, 
hypervigilance and exaggerated startle response. 

The psychiatric examiner noted that the veteran's symptoms of 
dementia included multiple cognitive deficits manifested by 
memory impairment with impaired ability to learn new 
information and recall previously learned information as well 
as disturbance in executive functioning.  It was noted that 
the veteran suffered from severe social and industrial 
impairment primarily due to recent difficulties with 
dementia.  

The psychiatric examiner noted that the veteran appeared to 
have suffered from at least mild social impairment due to his 
PTSD symptoms.  It was noted that the veteran did not appear 
to have suffered from a history of abnormalities of conduct 
and judgment prior to his difficulties with dementia.  It was 
noted that the veteran appeared to be permanently and totally 
unemployable and unable to manage his benefits without the 
assistance of his wife.  Diagnoses were PTSD of a mild degree 
and dementia due to a general medical condition or due to 
Alzheimer's disease.  

An August 1998 VA neurology examination showed a history of 
progressively worse severe intention tremor for at least the 
last forty years.  The veteran's wife said that she noticed 
the problem 39 years earlier.  It was noted that it was 
almost impossible for the veteran to write.  He was unable to 
eat soup without a special utensil.  It was noted that his 
dementia first became apparent in 1992.  It had been getting 
progressively worse.  He had been unable to drive for the 
last year because he got lost.  

On a mental status examination the veteran was described as 
alert, but disoriented to place and time, knowing only that 
he was in Oregon.  He thought the year was 1992.  He was able 
to register three objects, but at three minutes he could only 
recall one of them.  He had no trouble with speech, language 
or repetitions and he could follow a three-step command 
without difficulty.  However, he was unable to write a 
sentence or copy a complex figure.  He scored a 16 out of a 
possible 30 on a standard mini mental status examination 
which was interpreted as being within the severely demented 
range.  Following a neurological examination the diagnoses 
were benign essential tremor, probably familial and severe 
dementia, probably Alzheimer's disease.  The examiner opined 
that the veteran was totally disabled by his dementia and 
clearly dependent upon his wife for aid and attendance with 
his daily needs.  

A September 1998 PTSD questionnaire showed the veteran 
complained of nightmares, anxiety, nervousness, depression 
and startle response to noise for many years.  

An April 2, 1999 private physician's report of a medical 
examination received at the RO on April 9, 1999 noted the 
presence of PTSD and Alzheimer's dementia.  It was noted that 
the veteran needed continued supervision and was not 
competent.  It was noted that he had dementia so he was 
always supervised by his wife or another person.  

A January 2000 private medical statement from KD, MD, shows 
the veteran's symptoms associated with PTSD and dementia. 

It was noted that the veteran still had nightmares, intrusive 
thoughts and flashbacks related to past war experiences.  
However, these were noted to have declined significantly in 
the past several years.  He was noted to still suffer from 
depression and anxiety, as well as dementia symptoms.  

He still had hypervigilance, anger, temper problems, and 
cognitive decline as well as getting paranoid and delusional 
at times.  He became agitated occasionally when out socially.  
It was noted that he had not recognized his wife or house on 
occasion and missed pieces of conversations.  

It was noted that at times he was unable to perform 
activities of daily living and needed cues from his wife.  It 
was noted that he was disoriented to time and place besides 
his memory loss both of a short term and long term nature.  
His judgment was considered impaired.  His family relations 
were impaired.  His speech at times was intermittently 
illogical, obscure and irrelevant.  He was considered unable 
to function appropriately, had unprovoked irritability, 
problems with visual spatial orientation and problems 
adapting to stressful circumstances.  It was noted that he 
had problems understanding complex commands.  He had problems 
remembering to complete tasks.  He needed constant cueing and 
was impaired in his abstract thinking.  It was noted that he 
suffered with a motivation of suspiciousness and 
forgetfulness.  

Also of record are treatment records dating between May 2000 
and June 2001 from the Oregon Veterans Home.

Also of record is information from Dr. Y, regarding treatment 
of the veteran at the Alzheimer's unit at Oregon Veterans 
Home. 

A June 2001 VA psychiatric examination report shows that the 
veteran's extensive claims file and medical evidence were 
reviewed by the examiner.  It was noted that the veteran was 
81 years old and lived in a Veterans Home.  He lived there 
since May 2000.  He was accompanied by his certified nursing 
assistant.

It was noted that the veteran complained of significant 
difficulty in communicating with the examiner given the 
veteran's severe memory deficits.  For example, it was noted 
that the veteran was unable to recall where he lived or the 
war he fought in.  He also insisted that he was still a 
soldier and kept busy by preparing for warfare.  He could not 
recall the names of the islands where he fought but noted 
that he thought about the war everyday.  

It was noted as medical history that a note from the Oregon 
Veterans Home indicated that the veteran suffered from 
Alzheimer's disease, hypercholesterolemia and tremors related 
to Parkinson's disease with history of hypertension.  It was 
noted that he was on medication for Alzheimer's disease with 
aggression.  It was noted that a physician's note dated March 
28, 2001, indicated that the veteran's Alzheimer's disease 
and symptoms of depression were stable.  

It was noted that a PTSD evaluation of August 1998 indicated 
that the veteran was diagnosed with PTSD related to war-time 
experiences and dementia due to a general medical condition 
or to Alzheimer's disease, with a Global Assessment of 
Functioning Score of 35, connoting major impairment in 
several areas such as social relations and judgment.  

It was noted that the mental status examination results from 
the evaluation indicated that the veteran displayed poor 
insight into the nature of his psychological problems or of 
his cognitive deficits.  

On the current mental status examination the veteran was 
described as cooperative, casually dressed, adequately 
groomed, elderly and wheelchair-bound.  He displayed a 
Parkinsonian tremor throughout the evaluation.  He was 
oriented to person but not to place or purpose of the 
evaluation.  He displayed abstract reasoning difficulties and 
was unable to recall any of the Presidents of the United 
States.  

He was unable to recall any of the states bordering Oregon.  
He denied past difficulties with suicidal or psychotic 
ideation.  There was no evidence of hallucinations or 
delusions.  He was unable to recall three words after a five-
minute delay and he was unable to perform serial 7's.  He had 
problems subtracting.  The certified nursing assistant 
indicated that the veteran needed help with all activities of 
daily living except feeding himself.  

The examiner's discussion noted that the veteran appeared to 
suffer from a significant increase in his Alzheimer's 
symptoms since he was last evaluated in August 1998.  It was 
noted that because of the severe symptoms of dementia, it was 
difficult to assess the severity of symptoms associated with 
PTSD.  It was noted that the veteran appeared to continue to 
suffer from PTSD but they were masked by his symptoms of 
dementia.  The veteran was unable to clearly explain why he 
was suffering from symptoms of anxiety or what were his 
intrusive, distressing recollections of his military.  

As a result it was not possible for the examiner to determine 
that the veteran's symptoms of PTSD had increased.  It was 
noted that the veteran suffered from severe social, 
industrial and emotional impairment as a result of his 
symptoms of dementia.  He was not competent to manage his 
financial affairs.  Diagnoses were dementia of the 
Alzheimer's type, severe and PTSD, mild.  It was noted that 
GAF pertaining to Alzheimer's disease was 31 contemplating 
major impairment in several areas.  The estimated GAF related 
to PTSD was 65 contemplating mild social and emotional 
difficulties.  


Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 1991).  

The average impairment as set forth in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).

The Board notes in accordance with the provisions of 38 
C.F.R. § 4.14 both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation in the evaluation of the same 
manifestation under different diagnoses are to be avoided.

A 30 percent evaluation is assigned for PTSD where there is 
disability productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

A 70 percent rating may be assigned where there is the 
following disability picture: Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating may be assigned where there is the 
following disability picture: Total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The GAF is "global assessment of functioning" which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) [DSM-IV] reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness, from 0 
to 100, with 100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 31 to 40 indicates some impairment 
in reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood such as being unable to work.  
Id.

A GAF score of 65 denotes only some mild symptoms (e.g., a 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
pretty good functioning, with some meaningful interpersonal 
relationships.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  




This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.



The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate the claim.  He was 
provided with the laws and regulations pertaining to the 
issue on appeal.  

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  These records 
include pertinent post service VA and private clinical data.  
In March 2001 the Board remanded this case to the RO for 
additional development including compliance with the duty to 
assist as mandated under the VCAA of 2000.  A special VA 
psychiatric examination and opinion was obtained in June 2001 
with respect to the veteran's claim.

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim.

Neither the veteran nor his representative has identified any 
pertinent outstanding records which the RO has not attempted 
to obtain.  

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Increased evaluation for PTSD

A comprehensive review of the record shows that the competent 
medical evidence overwhelmingly demonstrates no more than 
mild social and industrial impairment due to service-
connected PTSD.  Significantly, the record also demonstrates 
psychiatric and neurologic components of a coexisting 
nonservice-connected dementia distinguished from the service-
connected PTSD symptoms encompassing severe and totally 
disabling features.  

The Board points out that symptoms and manifestations of a 
coexisting nonservice-connected disability may not be 
considered in determining entitlement to increased ratings 
for service-connected disability.  38 C.F.R. § 4.14.

Importantly, the record shows that psychiatric examiners have 
essentially noted that the veteran's symptoms of nonservice-
connected dementia included multiple cognitive deficits 
manifested by memory impairment with impaired ability to 
learn new information and recall previously learned 
information as well as disturbance in executive functioning 
productive of severe social and industrial impairment.  

The nonservice-connected dementia was considered due to a 
nonservice-connected general medical condition or due to 
nonservice-connected Alzheimer's disease.  It was noted that 
the veteran did not appear to have suffered from a history of 
abnormalities of conduct and judgment prior to his 
difficulties with dementia.  Also, due to the dementia 
process he was considered permanently and totally 
unemployable, and unable to manage his benefits without the 
assistance of his wife. The symptomatology associated with 
PTSD were described as mild in degree.  

As recently as June 2001, a psychiatric examiner noted that 
the veteran continued to suffer from severe social, 
industrial and emotional impairment as a result of his 
symptoms of dementia.  The GAF scores of 31 and 35 pertaining 
to dementia associate with non-Alzheimer's disease 
contemplates major impairment in several areas whereas the 
GAF score of 65 related to PTSD represented only mild 
impairment.  

The Board notes that the veteran's service-connected PTSD is 
essentially manifested by symptomatology more nearly 
approximating disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events) already contemplated by the 30 
percent evaluation currently in effect since April 9, 1999, 
date of receipt of the reopened claim.

Significantly, the competent medical evidence fails to 
demonstrate manifestations and symptomatology solely 
attributed to service-connected PTSD that meet or more nearly 
approximate the criteria for the next higher rating of 50 
percent which contemplate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided and obviously 
considered the criteria for assignment of an extraschedular 
rating, but did not grant an increased evaluation for PTSD on 
this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds that a higher rating for PTSD on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is 
not appropriate.  It is clear that the disability at issue 
did not render the veteran's clinical picture unusual or 
exceptional in nature, did not markedly interfere with 
employment, and did not require frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding entitlement to an increased 
evaluation on an extraschedular basis.  The Board notes that 
the social and industrial impairment due to service-connected 
PTSD is no more than mild in degree.  The record contains 
overwhelming evidence demonstrating that the veteran's 
primary disability productive of totally disabling features 
is nonservice connected dementia.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 30 percent for 
PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

